        Case 2:21-cv-00984-CBM-PD Document 7-2 Filed 02/05/21 Page 1 of 1 Page ID #:41
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER

   THE LAW OFFICE OF FAHAD SHARIF, PC FAHAD SHARIF, ESQ. (SBN# 322563)
   fshariflaw@gmail.com
   ROGER L. WILKERSON, III, ESQ. (SBN #327889)
   roger@lawrriorinc.com
   18960 Ventura Blvd #440
   Tarzana, CA 91356
   Telephone: (310) 361-5614
   Facsimile: (310) 362-0434




 ATTORNEY(S) FOR:      JOHN EVANS

                                                     UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA
 JOHN EVANS, an individual,                                                              CASE NUMBER:


                                                                                                   2:21-cv-00984
                                                                         Plaintiff(s),
                                         v.
   NBCUNIVERSAL MEDIA, LLC, a corporation; UNIVERSAL PICTURES
   dba UNIVERSAL CITY STUDIOS, LLC, a corporation; JERRY                                                   CERTIFICATION AND NOTICE
   SEINFELD, an individual; STACEY SNIDER, an individual, and DOES, 1
   to 10, inclusive,
                                                                                                             OF INTERESTED PARTIES
                                                                        Defendant(s)                             (Local Rule 7.1-1)

TO:       THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for              JOHN EVANS
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                 PARTY                                                            CONNECTION / INTEREST


           (1) NBCUNIVERSAL MEDIA, LLC, a corporation;                                            (1) Owns the infringing film;
           UNIVERSAL PICTURES dba UNIVERSAL CITY                                                  knowledgeably and willfully infringed
           STUDIOS, LLC, a corporation;                                                           upon Plaintiff's copyright;
           (2) JERRY SEINFELD, an individual;                                                     (2) knowledgeably and willfully
           (3) STACEY SNIDER, an individual, and                                                  infringed upon Plaintiff's copyright;
           (4) DOES, 1 to 10, inclusive,                                                          (3) knowledgeably and willfully
                                                                                                  infringed upon Plaintiff's copyright;
                                                                                                  and
                                                                                                  (4) knowledgeably and willfully
                                                                                                  infringed upon Plaintiff's copyright
                                                                                                  but names are not available pre-
                                                                                                  discovery

             2/5/2021
          Date                                                      Signature


                                                                    Attorney of record for (or name of party appearing in pro per):

                                                                        Roger L. Wilkerson, Esq.



CV-30 (05/13)                                                   NOTICE OF INTERESTED PARTIES
